
	
		II
		112th CONGRESS
		1st Session
		S. 967
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Merkley (for
			 himself, Ms. Snowe,
			 Mr. Reed, Mr.
			 Durbin, Mr. Blumenthal,
			 Mr. Inouye, Mrs. Shaheen, Mr.
			 Sanders, Mr. Whitehouse,
			 Mr. Wyden, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To establish clear regulatory standards for mortgage
		  servicers, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Regulation of Mortgage Servicing
			 Act of 2011.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Alternative to
			 foreclosureThe term alternative to
			 foreclosure—
				(A)means a course of
			 action with respect to a mortgage offered by a servicer to a borrower as an
			 alternative to a covered foreclosure action; and
				(B)includes a short
			 sale and a deed in lieu of foreclosure.
				(2)BorrowerThe
			 term borrower means a mortgagor under a mortgage who is in default
			 or at risk of imminent default, as determined by the Director, by rule.
			(3)Covered
			 foreclosure actionThe term covered foreclosure
			 action means a judicial or nonjudicial foreclosure.
			(4)DirectorThe
			 term Director means the Director of the Bureau of Consumer
			 Financial Protection.
			(5)Independent
			 reviewerThe term independent reviewer—
				(A)means an entity
			 that has the expertise and capacity to determine whether a borrower is eligible
			 to participate in a loan modification program; and
				(B)includes—
					(i)an
			 entity that is not a servicer; and
					(ii)a
			 division within a servicer that is independent of, and not under the same
			 immediate supervision as, any division that makes determinations with respect
			 to applications for loan modifications or alternatives to foreclosure.
					(6)Loan
			 modification programThe term loan modification
			 program—
				(A)means a program
			 or procedure designed to change the terms of a mortgage in the case of the
			 default, delinquency, or imminent default or delinquency of a mortgagor;
			 and
				(B)includes—
					(i)a
			 loan modification program established by the Federal Government, including the
			 Home Affordable Modification Program of the Department of the Treasury;
			 and
					(ii)a
			 loan modification program established by a servicer.
					(7)MortgageThe
			 term mortgage means a federally related mortgage loan, as defined
			 in section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602), that is secured by a first or subordinate lien on residential real
			 property.
			(8)ServicerThe
			 term servicer—
				(A)has the same
			 meaning as in section 6(i) of the Real Estate Settlement Procedures Act of 1974
			 (12 U.S.C. 2605(i)); and
				(B)includes a person
			 responsible for servicing a pool of mortgages.
				3.Single point of
			 contact
			(a)Case manager
			 requiredA servicer shall assign 1 case manager to each borrower
			 that seeks a loan modification or an alternative to foreclosure.
			(b)Duties of case
			 managerThe case manager assigned under subsection (a) shall be
			 an individual who—
				(1)manages the
			 communications between the servicer and the borrower;
				(2)has the authority
			 to make decisions about the eligibility of the borrower for a loan modification
			 or an alternative to foreclosure;
				(3)is available to
			 communicate with the borrower by telephone and email during business hours;
			 and
				(4)remains assigned
			 to the borrower until the earliest of—
					(A)the date on which
			 the borrower accepts a loan modification or an alternative to
			 foreclosure;
					(B)the date on which
			 the servicer forecloses on the mortgage of the borrower; and
					(C)the date on which
			 a release of the mortgage of the borrower is recorded in the appropriate land
			 records office, as determined by the Director, by rule.
					(c)Assistance for
			 case managersA servicer may assign an employee to assist a case
			 manager assigned under subsection (a), if the case manager remains available to
			 communicate with the borrower by telephone and email.
			4.Determination of
			 eligibility for loan modification program or alternative to foreclosure
			 required before foreclosure
			(a)Initiation of
			 covered foreclosure actionsA servicer may not initiate a covered
			 foreclosure action against a borrower unless the servicer has—
				(1)completed a full
			 review of the file of the borrower to determine whether the borrower is
			 eligible for a loan modification or an alternative to foreclosure;
				(2)made a reasonable
			 effort to obtain the information necessary to determine whether the borrower is
			 eligible for a loan modification or an alternative to foreclosure, as described
			 in subsection (c); and
				(3)offered the
			 borrower a loan modification or an alternative to foreclosure, if the borrower
			 is eligible for the loan modification or alternative to foreclosure.
				(b)Suspension of
			 covered foreclosure actions
				(1)In
			 generalA servicer shall suspend a covered foreclosure action
			 that was initiated before the date of enactment of this Act until the
			 servicer—
					(A)completes a full
			 review of the file of the borrower to determine whether the borrower is
			 eligible for a loan modification or an alternative to foreclosure;
					(B)notifies the
			 borrower of the determination under subparagraph (A); and
					(C)offers the
			 borrower a loan modification or an alternative to foreclosure, if the borrower
			 is eligible for a loan modification or an alternative to foreclosure.
					(2)SuspensionDuring
			 the period of the suspension under paragraph (1), a servicer may not—
					(A)send a notice of
			 foreclosure to a borrower;
					(B)conduct or
			 schedule a sale of the real property securing the mortgage of the borrower;
			 or
					(C)cause final
			 judgment to be entered against the borrower.
					(3)Reasonable
			 effortsA servicer is not required to suspend a covered
			 foreclosure action under paragraph (1) if the servicer—
					(A)makes a
			 reasonable effort to obtain information necessary to determine whether the
			 borrower is eligible for a loan modification or an alternative to foreclosure,
			 as described in subsection (c); and
					(B)documents that
			 the servicer has not received information necessary to determine whether the
			 borrower is eligible for a loan modification or an alternative to foreclosure
			 before the end of the applicable period under subsection (c).
					(4)Rule of
			 constructionNothing in this section may be construed to require
			 a servicer to delay an unavoidable foreclosure, such as foreclosure that
			 results from a borrower abandoning the residential real property securing a
			 mortgage.
				(c)Reasonable
			 effort To obtain necessary informationA servicer shall be deemed
			 to have made a reasonable effort to obtain information necessary to determine
			 whether the borrower is eligible for a loan modification or an alternative to
			 foreclosure if—
				(1)during the 30-day
			 period beginning on the date of delinquency of the borrower, the servicer
			 attempts to establish contact with the borrower by—
					(A)making not fewer
			 than 4 telephone calls to the telephone number on record for the borrower, at
			 different times of the day; and
					(B)sending not fewer
			 than 2 written notices to the borrower at the address on record for the
			 borrower, at least 1 of which shall be delivered by certified mail, requesting
			 that the borrower contact the servicer;
					(2)in the case that
			 the borrower responds in writing or by telephone to an attempt to establish
			 contact under paragraph (1), the servicer—
					(A)notifies the
			 borrower, in writing, that the servicer lacks information necessary to
			 determine whether the borrower is eligible for a loan modification or an
			 alternative to foreclosure; and
					(B)sends the
			 borrower a written request that the borrower transmit to the servicer all
			 information necessary to determine whether the borrower is eligible for a loan
			 modification or an alternative to foreclosure, not later than 30 days after the
			 date on which the servicer sends the request;
					(3)in the case that
			 the servicer does not receive from the borrower all information requested under
			 paragraph (2)(B) on or before the date that is 30 days after the date on which
			 the servicer sends the notice under paragraph (2), the servicer sends the
			 borrower a written request that the borrower transmit to the servicer all
			 information necessary to determine whether the borrower is eligible for a loan
			 modification or an alternative to foreclosure, not later than 15 days after the
			 date on which the servicer sends the request; and
				(4)in the case that
			 the servicer does not receive from the borrower all information requested under
			 paragraph (3) on or before the date that is 15 days after the date on which the
			 servicer sends the request under paragraph (3), the servicer notifies the
			 borrower that the servicer intends to initiate or continue a covered
			 foreclosure action.
				5.Third party
			 reviewBefore a servicer
			 notifies a borrower that the borrower is not eligible for a loan modification
			 or an alternative to foreclosure, the servicer shall obtain the services of an
			 independent reviewer to—
			(1)review the file of the borrower; and
			(2)determine whether the borrower is eligible
			 for a loan modification or an alternative to foreclosure.
			6.Bar to
			 foreclosure actions
			(a)In
			 generalSubject to subsection
			 (b), a violation of this Act shall be a bar to a covered foreclosure
			 action.
			(b)Effect of
			 subsequent complianceIf a
			 servicer is in compliance with this Act, the servicer may bring or proceed with
			 a covered foreclosure action, without regard to a prior violation of this Act
			 by the servicer.
			7.RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Director, in consultation with the Secretary of
			 Housing and Urban Development and the Secretary of the Treasury, shall issue
			 regulations to carry out this Act.
		8.ReportNot later than 1 year after the date of
			 enactment of this Act, the Director shall submit to Congress a report that
			 contains—
			(1)an evaluation of the effect of this Act
			 on—
				(A)State law; and
				(B)communication between servicers and
			 borrowers; and
				(2)a description of any problems concerning
			 the implementation of this Act.
			
